Please Tile

We Ehibet 4

color. Thant(s
bot Hew

Exhibit 1

USWGO
QANON // DRAIN THE SWAMP

 

UNITED STATES DISTRICT COURT CASE NO. 1:13-CR-435-1
UNITED STATES DISTRICT COURT CASE NO. 1:17-CV-1036
MIDDLE DISTRICT OF NORTH CAROLINA

Exhibit in attachment to “DECLARATION OF BRIAN DAVID HILL AND NEW

EVIDENCE IN SUPPORT OF PENDING MOTION UNDER DOCUMENT # 206
REQUESTING SANCTIONS”

Case 1:13-cr-00435-TDS Document 265-1 Filed 11/04/20 Page 1 of 6
SUM

& ¥oroe eof tuare
je otaet ded til
fer Man

INewT if
PRE ¢
va

$20.00
($1.05

DLP ow von Lofas COM
Pox 1D) 276-790.3605 Page 4
To. MariniVitte Potes Deparunent

+ 33— aay
Figs ary 9s; | SOA 9/205 97
we— ATTN: Chiet GE i
uaz Martinsvilig Police Department
” 55 West Church St.

atm Martinsville, VA 24112

Very Important Bvidence.
Please sign for it Chief G. Cassady

7017 2480 BONO S750 S22

[ am sorry that il is restricted delivery but I wanted to
make sure that the evidence was picked up by somebody in
your Department

Medical records/reports, statement from expert witness
Pete Compton a chimney expert. Evidence of threatening
gteeling card that was received by a citizen of Martinsville

A lot of important evidence that needs to be picked up and
reviewed by the Police Chief and given to Officer R, D
Jones, Please sign for it. Thank you for your time and
attention to this matter. Thank you for your service. Gad
Bless. USPS rather it be picked up than redelivered. - Brian

For Fax: 276.403.5306

 
Brian D. Hill “tare
| 310 Forest Street, Apt. 1

Martinsville, VA 24112

was yeictEes
SELIVERT

f

i

) J yey i
yan D fll

a

WT

I

ir
f |

j
ff

" ue
0 te !
POs, |

oe

Rs;
Ric

|

ATTN: Police Chief G. E. Cassady
Martinsville Police Department
55 West Church St.

Martinsville, VA 24112

 
 
MARTINSVILLE
1123 SPRUCE ST
MARTINSVILLE, VA 24112-9998
515652-0362
(800) 275-8777
07/19/2019 09:12 AM

Product

 

PM 1-Day
(Domestic)
(MARTINSVILLE, VA 24112)
(Weight:0 Lb 13.30 02)
{. pectes Delivery Day?)
(Saturday 07/20/2019)

Return Receipt $2.80
(USPS Return Receipt #)
; (9590940235277275749741)
Cert Mail RstrOel $8.80
(Recipient name)
7 (G E CASSADY)
“(USPS Certified Mail #)
*  ¢70172680000057509122)
Total: $18.95
Cash $20.00
Change ($1.05)

Includes up to $50 insurance

Text your tracking number to 28777
(2QUSPS) to get the latest status.
Standard Message and Data rates may
apply. You may also visit www.usps.com
USPS Tracking or cal) 1-800-222-1811.

Save this receipt as eviderwe of
insurance. For information on filing
an insurance claim go to

https: //www.usps.com/help/claims htm

Preview your Mail
Track your Packages
Sign up for FREE @

www. informeddel i very .com

All sales final on stamps and postage.
Refunds for guaranteed services only.
Thank you for your business.

HELP US SERVE YOU BETTER

TELL US ABOUT YOUR RECENT
POSTAL EXPERTENCE

Go to:
https: //postal experi ence. com/Pos

840-5250-0004-003-00041-12438-02

“this codex

or si

  
 
   

—

U.S. Postal Service”
CERTIFIED MAIL® RECEIPT

 

 

 

 

 

 

 

    

     

aby

oO
9
Name) | eles

different‘from item 17 CY Yes 7

i=

   

 

  

= ay

CTION ON D.

   

Poti at

e
D. Is delivery address

   

"IfYES, enter delivery address below: LJ No

 

 

COMPLETE TH

 

 

 

 

      

: €
fig:
a oe oie
me 286) 88aH5
g 522 4 OBEN
es BE x uig ss
ae Pook A O 2 5 -
ing: . O20 HS
=i $2 2 ®
a = Soe e
meses sss
Mo Se 2tibs O88 w
Aiosetkes =
eae eae
rene oe |e

 

0 Insured Mail Restricted
(over 8500) Denes.

 

9590 9402 3527 7275 7497 41

2, Article Number (Transfer from service label)

7017 2®b&0 OO00 5750 Fhee |

PS Form 3811, July 2015 PSN 7530-02-000-9053

CURA ADA

 

nM Domestic Mail Only

- els NARET UTLEY tia! Uo Lc wiiw.usps.cam”.

oOo Ne :

Lf |Certified Mall Fee

in bara Services & Fi a: 30

oO O Return Renee eel me . on era & oi -

~ (C) Retum Racelpt (electronic) $ — $0 =

oO [Certified Mail Restricted Dalivery = $_ a |

oO [Adult Signature Required 8 $0.0 i
(Adult Signature Restricted Delivery $ ____. |

S Postage Pi adsl paar fe j
: : |

an ‘Total Postage and Sdey . 95) e 42/20; aS

rt Sore — ATTN: Chief G. E. Cassady

ES fanaa Martinsville Police Department
aaa 55 West Church St.
SENT Martinsville, VA 24112

ae

Domestic Return Receipt

 

 

me a
Case 1:13-cr-00435-TDS Document 265-1 Filed 11/04/20 Page 5 of 6
MARTINSVILLE

1123 SPRUCE ST
MARTINSVILLE, VA 24112-9998
515652-0362

(800) 275-8777

 

Product Qty Unit Price
Price
PM 1-Day 1 $7.35 $7.35
(Domestic)

(MARTINSVILLE, VA 24112)

(Weight:0 Lb 13.30 02)
{_ ipected Delivery Day)

(Saturday 07/20/2019)

Return Receipt $2.80
(USPS Return Receipt #)
. (9590940235277275749741)
Cert Mail RstrDel $8.80
(Recipient name)
_ | (GE CASSADY)
"(USPS Certified Mail #)
'  (701726800000575091 22)
Total: $18.95
Cash $20.00
($1.05)

Change

Tncludes up to $50 insurance

Text your tracking number to 28777
(QUSPS) to get the latest status.
Standard Message and Data rates may
apply. You may also visit www.Usps.com
USPS Tracking or cal] 1-800-222-1811.

Save this receipt as evidence of
insurance. For information on filing
an insurance claim go to

https: //www.usps.com/help/claims. htm

Preview your Mai |
Track your Packages
Sign up for FREE 8

www. informeddel ivery.com

All sales final on stamps and postage.
Refunds for guaranteed services only.
Thank you for your business.

HELP US SERVE YOU BETTER

TELL US ABOUT YOUR RECENT
POSTAL EXPERTENCE

Go to:
https: //postal experience .com/Pos

840-5250-0004-003-00041-12438-02

 

  
  
 

 
  

U.S. Postal Service”
CERTIFIED MAIL® RECEIPT

Domestic Mai! Only

 
   

our website at wiviw.usps.com”.

     

aan ED MOTE will

  
 

 

Certified Mall Fee

sara Nardone E Fass 52-80
(check box, add feo Sepreney

(Cl Retum Receipt (hardcopy) $ rey?

[i] Retum Receipt (electronic) $ hl of
Cl Cartited Mall Restricted Delivery = $ $0.0 i

CAduit Signature Required 8
CD) Aduh Signature Restricted Dolvery $ . !
Postage $7735

$ a
‘Total Postage and Fdew . 95

s = ATTN: Chief G.

Sent To

svecrayae Martinsville Police Department
55 West Church St.

City, State, ZIP
Lames — Martinsville, VA 24112

 

 

 

 

 

7017 26480 OO00 5750 Ahee

 

 

 

   

 

 

 

 

= e
= CH
= o~® g
= Sg! [eps
= 2o90 3
= = 4:
= 5 nlp?
= < + =(@e
= 5g 3
"eh No >
i > s
= a s
= _ 2
= AS 3
= S ~S NI
= Ses [e973
ss a
a] ole Be
Gy) oot
ote ge
o
=

 

 

 

Filed 11/04/20 Page 6 of 6
